COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00177-CR


Aaron Liverman                         §       From the 362nd District Court

                                       §       of Denton County (F-2012-0137-D)

v.                                     §       October 9, 2014

                                       §       Opinion by Justice Meier

The State of Texas                     §       (p)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment.       We reverse the trial court’s

judgment and render a judgment of acquittal.

                                   SECOND DISTRICT COURT OF APPEALS



                                   By /s/ Bill Meier
                                       Justice Bill Meier